Title: To Thomas Jefferson from Anonymous, 10 August 1808
From: Anonymous
To: Jefferson, Thomas


                                          
                     copy
                     le 10me. d’Aout—1808.
                        

                  Vous avez raison. Portugal est subjugé. Mon Roi a perdu son Royaume, et une Etrangier portera sa Couronne. Les obligations d  alliance sont dissolus—et qu’en voulez vous.—
                  translation
                  the 10th. August 1808
                  You are right—Portugal is conquered—My King has lost his Kingdom & a stranger will take his Crown—the obligations of allegiance are dissolved—and what then?—
               